                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA

Juan V. Anderson,
                                             Case No. 21-CV-0937 (SRN/DTS)
                    Plaintiff,
v.                                                     ORDER
Officer Alex Butts, Individual Capacity;
Detective Gary Beier, Individual Capacity;
Officer Tim Henson, Individual Capacity;
and Randy Yednak, Individual Capacity,

                    Defendants.


Juan V. Anderson,                            Case No. 21-CV-0971 (SRN/DTS)

                    Plaintiff,
v.

Morris Police Department and Doe x50,

                    Defendants.


Juan V. Anderson,                            Case No. 21-CV-0972 (SRN/DTS)

                    Plaintiff,
v.

James Casson, Lawyer; Alex Butts,
Officer; Randi Yednak; Kevin McNamara;
and Doe x150,

                    Defendants.
 Juan V. Anderson,                                  Case No. 21-CV-1022 (SRN/DTS)

                      Plaintiff,
 v.

 Tim Henson and Doe x50, et al.,

                      Defendants.


 Juan V. Anderson,                                  Case No. 21-CV-1023 (SRN/DTS)

                      Plaintiff,
 v.

 B. Krewer, Alex Butts, and Doe x50 et al.,

                      Defendants.


      On April 8, 2021, Magistrate Judge David T. Schultz ordered plaintiff Juan V.

Anderson to show cause why the case of Anderson v. Butts, No. 21-CV-0937

(SRN/DTS), should not be transferred to the United States District Court for the Central

District of Illinois, id., ECF No. 3 (D. Minn. Apr. 8, 2021). As explained by Magistrate

Judge Schultz, under 28 U.S.C. § 1391(b),

             [a] civil action may be brought in —

                     (1) a judicial district in which any defendant
                     resides, if all defendants are residents of the
                     State in which the district is located;

                     (2) a judicial district in which a substantial part
                     of the events or omissions giving rise to the
                     claim occurred, or a substantial part of property
                     that is the subject of the action is situated; or



                                              2
                      (3) if there is no district in which an action may
                      otherwise be brought as provided in this
                      section, any judicial district in which any
                      defendant is subject to the court’s personal
                      jurisdiction with respect to such action.

This District appeared to fit none of those conditions. Each of the events at issue in the

pleading submitted by Anderson occurred in the Central District of Illinois, and none of

the defendants were alleged by Anderson to reside in Illinois.

       Rather than respond to the order to show cause, Anderson filed two more lawsuits

in this District. See Anderson v. Morris Police Department, No. 21-CV-0971

(SRN/DTS) (D. Minn. filed Apr. 12, 2021); Anderson v. Casson, No. 21-CV-0972

(SRN/DTS) (D. Minn. filed Apr. 12, 2021). Again, this District was by all indications an

inappropriate venue for those matters; in fact, the two newer lawsuits filed by Anderson

both appeared to relate to the same events that were at issue in the first lawsuit, and each

of the named defendants in the newer lawsuits was said to reside in Illinois (indeed, some

of the defendants were named in more than one of the lawsuits brought by Anderson).

Magistrate Judge Schultz twice more ordered Anderson to show cause why these matters,

too, should not be transferred to the Central District of Illinois.

       Anderson’s response was to file nine additional lawsuits, all involving events

occurring in Illinois 1 and brought against defendants alleged to reside in Illinois. See


1
 One of the complaints that is the subject of this order is ambiguous in this regard;
Anderson identifies the events giving rise to his claim in that matter as occurring in “all
48 states.” Anderson v. Henson, No. 21-CV-1022 (SRN/DTS), Compl. at 4 [ECF No. 1]
(D. Minn. Apr. 19, 2021). But Anderson also alleges that the events took place at “209 S.
Prairie,” an address located within the small town in Illinois where the events at issue in
Anderson’s other lawsuits took place. Id.
                                               3
Anderson v. Henson, No. 21-CV-1022 (SRN/DTS) (D. Minn. filed Apr. 19, 2021);

Anderson v. Krewer, No. 21-CV-1023 (SRN/DTS) (D. Minn. filed Apr. 19, 2021);

Anderson v. Rigner, No. 21-CV-1076 (NEB/DTS) (D. Minn. Apr. 26, 2021); Anderson v.

Henry Police Department, No. 21-CV-1126 (PAM/BRT) (D. Minn. Apr. 30, 2021);

Anderson v. Regnier, No. 21-CV-1127 (MJD/TNL) (D. Minn. Apr. 30, 2021);

Anderson v. Mund, No. 21-CV-1128 (DWF/HB) (D. Minn. Apr. 30, 2021); Anderson v.

Yedinak, No. 21-CV-1150 (PJS/KMM) (D. Minn. May 4, 2021); Anderson v. Betram,

No. 21-CV-1151 (WMW/HB) (D. Minn. May 4, 2021); Anderson v. Henson, No. 21-CV-

1152 (DSD/TNL) (D. Minn. May 4, 2021). In none of the five cases assigned to the

undersigned (as listed in the caption of this order) has Anderson offered sufficient

justification for filing in Minnesota rather than Illinois. And when previously pressed to

explain his choice of venue, Anderson has responded by filing yet more lawsuits.

       “The district court of a district in which is filed a case laying venue in the wrong

division or district shall dismiss, or if it be in the interest of justice, transfer such case to

any district or division in which it could have been brought.” 28 U.S.C. § 1406(a). A

district court may act sua sponte under § 1406(a). Trujillo v. Williams, 465 F.3d 1210,

1222 (10th Cir. 2006). As explained above, the pleadings filed by Anderson in the five

matters now before the Court offer no basis for believing that this District is an

appropriate district for this litigation under § 1391(b). Not one of the events at issue is

alleged to have occurred in Minnesota, and not one of the defendants named to these

proceedings is alleged to reside in Minnesota. Indeed, even Anderson appears not to

reside in this District, as the addresses provided by Anderson for receiving documents by
                                                 4
mail are located in Georgia and Texas. See Anderson v. Henson, No. 21-CV-1022

(SRN/DTS), ECF No. 3 (D. Minn. Apr. 19, 2021). There is no good reason that these

matters should have been filed here.

       Two issues remain. First, § 1406(a) grants to district courts the discretion to either

“dismiss, or if it be in the interest of justice, [to] transfer” matters filed in an

inappropriate district. See also Trujillo, 465 F.3d at 1222-23. Each of the cases now

before the Court appears to be related to the same series of events and occurrences, which

are most fully described in the complaint for the first matter Anderson brought in this

District. The Court will transfer that first-filed matter to the Central District of Illinois

for further disposition. Because Anderson has paid the filing fee for that matter — and

because Anderson states that he earns approximately $250,000 per year, see Anderson v.

Butts, No. 21-CV-0937, ECF No. 2 (D. Minn. Apr. 6, 2021) — this Court will also deny

Anderson’s application to proceed in forma pauperis in that matter. The pleadings in

Anderson’s remaining lawsuits are duplicative where the claims he is attempting to raise

are discernable at all, and to the extent that the pleadings are not duplicative, this Court

cannot identify a viable claim for relief. Accordingly, the Court does not believe that

transfer of these remaining matters would be in the interest of justice, and each of the

other four lawsuits now before the Court will be dismissed without prejudice under

§ 1406(a). If Anderson is, in fact, attempting in those proceedings to bring claims

unrelated to his first lawsuit, he remains free to renew those claims in a more appropriate

venue (and in a more developed pleading).



                                                 5
       Second, although pro se litigants have a right of access to the courts, that right

does not encompass the filing of frivolous, malicious, or duplicative lawsuits. See In re

Tyler, 839 F.2d 1290, 1292 (8th Cir. 1988). A court “has authority to control and manage

matters pending before it,” and “may, in its discretion, place reasonable restrictions on

any litigant who files non-meritorious actions for obviously malicious purposes and who

generally abuses judicial process.” Id. at 1293. The sheer number of duplicative,

wrongly venued, and increasingly incomprehensible pleadings filed by Anderson over the

past month makes it now unfortunately necessary for the Court to impose restrictions

upon Anderson’s ability to initiate new litigation in this District. Accordingly, Anderson

is hereby restricted until January 1, 2023, from initiating new litigation in this District

unless he is represented by counsel or receives prior written authorization from a judicial

officer in this District Court. This restriction will not preclude Anderson from

proceeding with viable and non-duplicative claims for relief (which will be authorized),

only from proceeding with continued duplicative, vexatious, or otherwise frivolous

litigation. Anderson is further warned that similar conduct in the Central District of

Illinois may result in the imposition of filing restrictions in that district as well.

Accordingly, the Court urges Anderson to conduct the prosecution of his lawsuit being

transferred without unnecessary duplication or vexatiousness. See also Fed. R. Civ.

P. 11(b).

                                            ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein, IT

IS HEREBY ORDERED THAT:
                                                6
    1.    In the matter of Anderson v. Butts, No. 21-CV-0937 (SRN/DTS):

          a.     The application to proceed in forma pauperis of plaintiff Juan V.

                 Anderson [Doc. No. 2] is DENIED.

          b.     The matter is TRANSFERRED to the United States District Court

                 for the Central District of Illinois.

    2.    The matters of Anderson v. Morris Police Department, No. 21-CV-0971

          (SRN/DTS); Anderson v. Casson, No. 21-CV-0972 (SRN/DTS);

          Anderson v. Henson, No. 21-CV-1022 (SRN/DTS); and Anderson v.

          Krewer, No. 21-CV-1023 (SRN/DTS) are each DISMISSED WITHOUT

          PREJUDICE pursuant to 28 U.S.C. § 1406(a).

    3.    Anderson is restricted from initiating new litigation in this District unless

          he is represented by counsel or receives prior written authorization from a

          judicial officer of this District. That restriction will expire on January 1,

          2023, unless otherwise extended by a judicial officer of this District.

    4.    Judgment be entered accordingly in the matters of matters of Anderson v.

          Morris Police Department, No. 21-CV-0971 (SRN/DTS); Anderson v.

          Casson, No. 21-CV-0972 (SRN/DTS); Anderson v. Henson, No. 21-CV-

          1022 (SRN/DTS); and Anderson v. Krewer, No. 21-CV-1023 (SRN/DTS).




Dated: May 6, 2021
                                               s/Susan Richard Nelson
                                               SUSAN RICHARD NELSON
                                               United States District Judge


                                           7
